Case: 20-40721     Document: 00516006073         Page: 1     Date Filed: 09/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                September 8, 2021
                                  No. 20-40721                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Clarence James Lee,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:19-CR-1837-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Clarence James Lee was convicted following a jury trial of two counts
   of transporting aliens within the United States. Prior to sentencing, Lee
   argued that he should receive a four-level reduction in his offense level
   because he was a minimal participant in the criminal activity, serving merely


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40721      Document: 00516006073          Page: 2    Date Filed: 09/08/2021




                                    No. 20-40721


   as a driver. The district court denied Lee’s request for a minimal role
   reduction but granted him a two-level reduction for his minor role in the
   offense.   He was sentenced within the applicable guidelines range to
   concurrent terms of 46 months of imprisonment and three years of
   supervised release.
          On appeal, Lee argues that the district court clearly erred and that he
   was entitled to a minimal role reduction because he was plainly among the
   least culpable involved in the transportation of aliens. In support, Lee
   contends that: he had no knowledge of the scope of the criminal activity, he
   did not know anything about the nature of the crime until he picked up the
   aliens, he had no decision-making authority, and he did not receive a
   significant benefit from the criminal activity. The district court’s denial of a
   reduction for a mitigating role is a factual determination that we review for
   clear error. United States v. Villanueva, 408 F.3d 193, 203 (5th Cir. 2005).
          U.S.S.G. § 3B1.2 provides for a four-level reduction in a defendant’s
   offense level if the defendant was a “minimal” participant in a concerted
   criminal activity and a two-level reduction in the offense level if he was a
   “minor” participant. A minimal participant adjustment is appropriate for a
   defendant who is “plainly among the least culpable of those involved in the
   conduct of a group,” whereas a minor participant adjustment is appropriate
   for a defendant “who is less culpable than most other participants, but whose
   role could not be described as minimal.” § 3B1.2, comment. (nn.4-5).
          Based on the totality of the circumstances and the record as a whole,
   it is plausible that Lee was “less culpable than most other participants” in
   the alien transporting, but that his role “could not be described as minimal.”
   § 3B1.2, comment. (n.5). We therefore cannot say that the district court
   clearly erred when it found that his role was minor rather than minimal. See




                                          2
Case: 20-40721   Document: 00516006073         Page: 3   Date Filed: 09/08/2021




                                No. 20-40721


   Villanueva, 408 F.3d at 203-04. The judgment of the district court is
   AFFIRMED.




                                     3